 

‘ ele My Bo Bos

 

ot

Case wo: (\-dv- \%2%) V2U/ses
t n
Dear Svdaw | KNAg\Aan , * C\AQ- CN -ALTNAYD

  

+ Le n - | —
wor Wenger Ay Man > Cast So,

 

 

NK Pd Nsdtcke val Daskeainew Cost ank\y

caked aX Lage SCO WIN Cacary orl.

 

tbe kn SES

Dow Xo OLE Ccousd VAR. ~~ AW Daa.

lnabd VA Ake OcoOnko CO sat. © Caled

Ty Bleek OF CoockS Tor TRH FD:

Todan Gnd WO Advised To yo Hoe Mes |

Uso . Rial \aoua On lose, Se NV - nar

Borah eh oh AGH EW RH ME ZB The DeLandanrS
Ss.

?

 

we OD
Qrice Q tA hf — sx 08 OAM AX Onda ee ™ \2d May
SVS oneeren ay S ae . \
& 7 s, . s j -, QO a
Raspensxe. TS pee & Saw Marrs AX
eek Wie lao Sik © hot Been

Qo ialrakwd cA RON n2yX Dy Yh WH Ce uI Cao Sane
TA Warch © Milad & Se per CAR \aw Soir,

Sold we CEL Meas 2A al, Jana = NZTA
- Wook \aw Suik + ASLO Coe An \ ASANO

srdas \o Cras2 Vhs Relaliakion- EF \prt se
Kond 2d Wu, Louplea re 2 Yrees Si ar
thn Dow to dg Bertaliorion. My Morn

As. boashkin Ly Vo MOL5.23 porrtl, bio SM

A Brow A Covaby ag \eLlnwd Down Adot
wi po Conder “xreot ey MA Mig ecto
LS TAMQL 29 polit. Na Gonads sos Con enen
toe Aa gased wrth. Wa tra Merl XS

 

look Gnd WAKELY FO PL of We Qlecto:

 

 

 

 

\. _ ~ A al , ~ > YA. Na aS
sd bae-bv-dNE stand \Filedorr24/50 “Paget aS Docum 186 og
UC \uwow Uovr & ERK A Ane Feed KR

 

1
|

:
|
|
1
|
|
|
 

 

 

Dnrd OASD Nou AS& pcos ky NILA Susu |

 

 

 

Wanoew et XM ashing Loc out. vw O- wo

 

 

Uno D\ Uae 2 Blledon Ma Com Plartar Curd
Wales. O ALCUSSLOR Lot — COAR cv dat | XO ClaSe

 

 

WA Qorkoliakion? Hou, ALov Also. Mai

 

 

Ch D.wecisSion OA TW DWeF 2rd onks

 

Mok\ on of Suro SA TT UdDAL Wromnd< @ Theale

 

 

 

Uou Weta Muck Vo € Yot TU AR Onn

 

Con did ecakx wr \ JOO v Wonaas e

 

 

AN Qa. “\\

 

sea TROLOXS I, DS ALK RO

 

Cack. Seh¥L

 

woke \/ar/ae

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

| Case 2:18-cv-01823-LA-NJ_ Filed 01/24/20 Page 2 of 2_ Document. 86

 

 

 
